DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 8 is objected to because of the following informalities:  
line 6, before using PVAc and VA-VL abbreviations, the words should be written out and the abbreviations included in parenthesis;
line 8, change “homogeneously” to “homogeneous”.  
As an alternative to writing out polyvinyl acetate and vinyl acetate-vinyl laurate copolymer in claim 8, applicant could include the abbreviations in parenthesis after the words in claim 1, and then use the abbreviations in claims 2-4 and 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 3 recites the broad recitation Mw of 10,000 to 60,000, and the claim also recites Mw from 15,000 to 50,000 which is the narrower statement of the range/limitation. 
Similarly, claim 4 recites the broad recitation Mw of 50,000 to 600,000, and the claim also recites Mw from 100,000 to 400,000 which is the narrower statement of the range/limitation.
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 8 claims a process for producing the chewing gum composition of claim 1.  However, it is not clear how the different ingredients are combined to make the final chewing gum composition.  The first step states polyols are dissolved by adding water, but does not specifically state to what the water is added.  The water will be understood to be added to the polyols.  The second step states “adding emulsifier and a fat to form 
The sixth step in claim 8 is “stirring in a pre-swollen gelling agent”.  As with the “adding” steps, it is unclear into what the pre-swollen gelling agent is to be stirred.  The final step in claim 8 is “adding” aromas, and it is again unclear to what the aromas are to be added.  For purposes of examination, claim 8 will be understood to claim a process comprising the following steps:
adding water to polyols and heating the mixture of water and polyols to dissolve the polyols;
adding emulsifiers and fat to the mixture of polyols and water to form a composition;
heating the composition to a temperature of 125-145°C to boil;
adding PVAc and a VA-VL copolymer to the composition from step c and mixing until homogeneous;
cooling the homogenous mixture from step d to 80-110°C.
stirring an aqueous solution of a pre-swollen gelling agent into the cooled mixture from step e; and
optionally adding aromas, food acids, coloring, sweetener and humectants to the mixture from step f.
Further regarding claim 8, the last step, which is optional, claims adding “aromas customary in the confectionery sector, food acids and colorings, sweeteners, and humectants.  While this step is optional, it is unclear what is to be added to meet the step.  Are all of aromas, food acids, colorings, sweeteners and humectants to be present to meet the step?  Or only one component selected from the group of aromas, food acids, colorings, sweeteners and humectants?  For purposes of examination, the addition of one or more of aromas, food acids, colorings, sweeteners and humectants will be considered to meet the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wimmer et al. (US 2013/0309352; cited on IDS) in view of Knebl et al. (4,780,324).
Regarding claims 1, 2 and 6, Wimmer et al. teach a chewing gum composition comprising a polyol (e.g. mannitol and/or maltitol) at 62-85 % by weight [0030-0031].  They further teach a chewing gum comprising 10% polyvinyl acetate (32% in the gum base x gum base at 32% in the finished chewing gum product), 6% vinyl acetate-vinyl laurate copolymer (20% in the gum base x gum base at 32% in the finished chewing gum product), 2% triacetin (8% in the gum base x gum base at 32% in the finished chewing gum product), 0.6% fat (2% in the gum base x gum base at 32% in the finished chewing gum product) and 1.6 % emulsifier (5% (glycerol monostearate + acetem) in the gum base x gum base at 32% in the finished product) (Example 6 using gum base of Example 1; all % are wt. % based on the total weight of the chewing gum composition).
While Example 6 does not teach the chewing gum comprising maltitol and mannitol in amounts as claimed, Wimmer et al. teach that polyols mannitol, maltitol and xylitol may be used interchangeably in the chewing gums in amounts from approximately 62 to 85% by weight [0030-0031].  Therefore, it would have been obvious to have included a combination of mannitol and maltitol as claimed, as these polyols are known to be included in chewing gums in amounts as claimed.
The amount of polyvinyl acetate falls within the range of claim 1 and is less than the amount of claim 2.  However, Wimmer et al. generally teach that the polyvinyl 
The amounts of vinyl acetate-vinyl laurate copolymer and triacetin taught by Wimmer et al. fall within the ranges of claims 1 and 2.
The amount of fat in the finished product of Example 6 is slightly less than claimed.  However, Wimmer et al. generally teach that the fat content can range from 10 to 20% by weight of the gum base [0011], with the gum base included in chewing gums from 13-35% by weight [0030].  This provides a range of fat in the final chewing gum product overlapping and thereby rendering obvious the claimed range.
The amount of emulsifier falls within the range of claim 1 and is less than the amount of claim 2.  However, Wimmer et al. generally teach that the emulsifier is included in the gum base at 2-8% by weight of the gum base [0011], with the gum base included in chewing gums from 13-35% by weight [0030].  This provides a range of emulsifier in the final chewing gum product overlapping and thereby rendering obvious the claimed range.
Wimmer et al. are silent as to the chewing gum further comprising a gelling agent and having a water content as claimed.
Knebl et al. teach a chewing gum with long lasting softness comprising gelatin, a gelling agent (Abstract).  The gelling agent is included in the chewing gum in an amount of up to 1.5% by weight of the chewing gum (10% gelatin in stabilizing system x 15% stabilizing system in the chewing gum) (col. 3 lines 46-54; col. 4 lines 35-39).  This 
Further, it would have been obvious to have mixed the gelatin solution of Knebl et al. with the additional gum ingredients taught by Wimmer et al. with the reasonable expectation that a suitable chewing gum product would have been provided.  This would have required no more than routine experimentation, as gelling agents were known to be included in chewing gum products, as taught by Knebl et al.
Regarding the moisture content, Knebl et al. teach the moisture content of chewing gums comprising the gelling agent ranging from 2 to 5% by weight (col. 4 lines 39-43).  This range overlaps and thereby renders the claimed range obvious.  It further would have been obvious to have provided the chewing gum product of modified Wimmer et al. with a moisture content as claimed, as the claimed moisture content is consistent with chewing gum moisture contents reported in the prior art.
Regarding claim 3, Wimmer et al. teach that the polyvinyl acetate has a weight average molecular weight (Mw) of 15,000 (Example 1), falling within the claimed range.
Regarding claim 4, Wimmer et al. teach that the vinyl acetate-vinyl laurate copolymer has a weight average molecular weight (Mw) from 100,000 to 600,000, preferably 150,000 to 400,000 [0018], which is the same as the claimed vinyl acetate-vinyl laurate copolymer.
Regarding claim 5, Wimmer et al. teach the fats included in the chewing gum are selected from animal fats and vegetable fats and oils [0020].
Regarding claim 8, Wimmer teaches mixing PVAc and VA-VL at a temperature of 120°C, then adding a fat and emulsifier at a temperature of 100°C (Example 1).  This gum base is then mixed with the remaining gum ingredients at a temperature ranging from 60-80°C (Example 6).  
Knebl et al. teach the gelling agent (e.g., gelatin) is hydrated in water and then added to the chewing gum composition (col. 4 lines 10-20).  Knebl et al. further teach that the gelatin solution is added to chewing gums at a temperature of above 40°C in order to keep the solution from gelling (col. 4 lines 21-29).
The combination of Wimmer et al. and Knebl et al. does not teach preparing the chewing gum composition having an order of steps as claimed.  However, where the combination of Wimmer et al. and Knebl et al. teaches a chewing gum composition according to claim 1, any order of steps to prepare the chewing gum composition is considered to be obvious in the absence of new or unexpected results.  MPEP § 2144.04 (IV) C.  Additionally, slight differences in temperature are also not considered to provide a patentable distinction where the prior art recognizes that the chewing gum components must be heated in order to provide a homogeneous final chewing gum product.  One of ordinary skill would have been able to determine the appropriate temperatures for mixing through no more than routine experimentation.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wimmer et al. (US 2013/0309352; cited on IDS) in view of Knebl et al. (4,780,324) as applied to claim 1 above, and further in view of Yatka et al. (US 5,298,263).
Modified Wimmer et al. teach a chewing gum composition as detailed above with regard to claim 1.  Wimmer et al. teach combinations of polyols for inclusion as bulk sweeteners in the chewing gum composition [0031], but are silent as to the inclusion of isomaltulose (i.e., palatinose).
Yatka et al. teaches palatinose as a bulk sweetener to be used in chewing gums interchangeably with other polyols including maltitol and mannitol (col. 6 lines 28-36).
Therefore, as Wimmer et al. teaches blends of polyols for inclusion in their chewing gum product, and where Yatka et al. teach palatinose to be used in chewing gums in combination with other polyols including maltitol and mannitol, it would have been obvious to have included isomaltulose in an amount as claimed in the chewing gum as isomaltulose is a bulk sweetener known to be included in chewing gums.  Further, the inclusion of isomaltulose would have required no more than routine experimentation, and would have been expected to continue to provide a suitably sweetened chewing gum.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pop (Pop, S. 2015. “Homemade Chewing Gum Will Spare You a Run to the Store.” Downloaded January 14, 2022, from https://news.softpedia.com/news/Home-Made-Chewing-Gum-Will-Spare-You-a-Run-to-the-Store-Video-473258.shtml) in view of Wimmer et al. (US 2013/0309352; cited on IDS) and Knebl et al. (4,780,324) as applied to claim 1 above, .
Pop teaches chewing gum printed like a “normal FDM printer,” where the chewing gum is printed in layers to provide a three-dimensional (3D) object (p. 1).
Alexandra provides evidence that FDM printing includes a cartridge in a heated printing head (i.e., extruder) (p. 2 “How 3D printing through FDM works”).
Pop is silent as to the specific composition of the chewing gum.
Modified Wimmer et al. teaches a chewing gum composition as set forth above with regard to claim 1.
Therefore, given that 3D printing of chewing gum products was known in the art before the instant invention, it would have been obvious to have tried the chewing gum composition of modified Wimmer et al. in the 3D printing process of Pop with the reasonable expectation that a suitable 3D printed chewing gum product would have been provided.  This would have required no more than routine experimentation, as 3D printing of chewing gum products was known in the art, and would have been expected to provide the predictable result of a 3D printed chewing gum product.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791